Earl Warren: - 490, John L. Brady, petitioner versus Maryland. Mr. Jamison, you may continue your argument.
Thomas W. Jamison, III: Mr. Chief Justice, may it please the Court. Yesterday before the recess, I had sought to establish two facts which I believe must be considered during the study of this case. First of all, the statement of the confederate, Boblit, contains nothing, which would exculpate Brady from guilt of first-degree murder under the Maryland felony murder statute. It merely contains the assertion or the admission that Boblit himself actually strangled the victim, but it places Brady at the scene of the crime as the man who knew Brooks, as the man who said, “We have got to kill Brooks,” as the man who said “We've have got to strangle Brooks.” Secondly, the attorney representing John Brady determined before the trial even began that the real issue in the trial was not guilt or innocence, but penalty for murder in the first-degree. In other words, he sought to persuade the jury to bring in a verdict of guilty of first-degree murder without capital punishment. Now, at the trial of the case, Brady took the stand and again Brady admitted as he had in his statements, which he had given to the police prior to his trial, he again admitted he had participated in the robbery, but denied he had actually committed the homicide. In his --
Potter Stewart: Mr. Jamison what happens in Maryland if a man pleads guilty to the first-degree murder or doesn't that really happen?
Thomas W. Jamison, III: Mr. Justice Stewart, if a man pleads guilty to first-degree murder then the court would have the option as to whether or not to sentence him to death or to sentence him to life imprisonment.
Potter Stewart: And he doesn't get a jury trial on that punishment?
Thomas W. Jamison, III: He would not have a jury trial.
Potter Stewart: This is a function of a single judge, is that it?
Thomas W. Jamison, III: That's correct Your Honor, it's merely a question of sentence. The closing argument or at least the -- the closing argument to the jury by a counsel for Brady consisted of a confession of guilt of first-degree murder. Now when Brady again went to court himself to testify at the post-conviction hearing before the Circuit Court for Anne Arundel County, he again admitted his guilt of first degree murder. He admitted that he was there and he participated in the robbery. He admitted the facts which constitute first-degree murder on the statute. So --
Earl Warren: And also that the murder was committed at the time of the robbery, not later, is that correct, because I did notice some place along the line here where it was contended that the murder was detached from the robbery itself?
Thomas W. Jamison, III: I believe Mr. Chief Justice that point was raised in Brady's appeal from his conviction.
Earl Warren: But not at the trial, I think you answered that yesterday?
Thomas W. Jamison, III: I stand corrected Mr. Chief Justice, Mr. Bamberger reminds me of Boblit's appeal that actually raised that point. They were tried -- they were argued together, the two appeals were tried under one argument.
Earl Warren: I see and Brady did not raise it at all?
Thomas W. Jamison, III: Apparently not Your Honor.
Earl Warren: Yes.
Thomas W. Jamison, III: But at any rate this point was brought up at the post-conviction hearing. Now throughout the other proceedings in this case, it had never been controverted that Brady has always admitted his presence at the trial -- at the robbery and his participation in the robbery and I think it is also important to remember that there was a judicial confession in effect at his trial when Brady admitted his presence and his participation. Now, in view of these facts and the fact that the Court of Appeals in its opinion states that nothing in -- well, this withheld confession this appears on page 52 of the record, nothing in it could have reduced the appellant Brady's offense below murder in the first degree.
Earl Warren: May, I ask you just one more thing before you get into another phase of the case? On page 26, item 25 that we talked about yesterday somewhat, would you mind telling me when that statement was made by counsel for the defendant and in want context please?
Thomas W. Jamison, III: It was made prior to the trial at a conference in the judge's chambers with counsel for a coconspirator or the confederate and they were discussing various aspects such as we have a jury trial, which defendant will be tried first and so forth and at that time, Counsel for Brady said that his trial would be limited to penalty for murder in the first-degree. Now, in Maryland, the Constitution provides that the jury is the judge of the law as well as the facts. This provision has been in the Constitution of Maryland at least since 1867 I think and to my knowledge has never been applied in exactly the way it is sought to be applied in this case, but the Court of Appeals of Maryland in a recent case, Giles versus State said this. “It is the duty of a jury to decide a case according to the established rules of law.” In all frankness, I must admit that this statement was made from the other side of the coin, dealing the duty of the jury from the standpoint of the defendant other than the standpoint of the State, but I respectfully submit that the duty of the jury is the same whether it acquits the defendant or convicts him, it is nevertheless the duty of a jury to decide the case according to the established rules of the law, in spite of this constitutional provision. Otherwise, we would have nothing but chaos.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: Mr. Justice Brennan, it is the State of Maryland's position that the trial judge charge was an error that he went further than the law required.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: No prep just whatsoever.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: Yes Your Honor. That's exactly what they said, I think in their opinions, what they held in their opinion.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: Giles was decided after this case and I might say that the Giles case, there is a petition for certiorari pending at the present time.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: You do.
Hugo L. Black: I don't quite understand, you say that the Constitution says one thing and the law says another.
Thomas W. Jamison, III: No, Mr. Justice Black. I'm saying that the Court of Appeals has said that it is the duty of a jury to decide a case according to the established rules of law.
Hugo L. Black: But what does the Constitution say?
Thomas W. Jamison, III: The Constitution says, the jury is the judge of the law as one of the fact.
Hugo L. Black: Well, do you think that Constitution is unconstitutional?
Thomas W. Jamison, III: No, I do not. What I'm saying though is that although the jury has the right to decide the law, they have the duty to decide the law according to their conscience, according to reason, according to their best efforts and not according to some whim or fancy. They have the same duty to decide the law as the trial judge would have to interpret the law according to their best ability and not to ignore the law, or disregard the law, or twist the law for some purpose or other.
Speaker: What purpose – what effect it would give it to the provision of the Constitution? [Inaudible]
Thomas W. Jamison, III: That is correct.
Speaker: Is that into your Constitution? [Inaudible] something duty of the jury, power of the jury to go beyond what it already had [Inaudible]
Thomas W. Jamison, III: It is my opinion that it adds very little to the power of a jury or to the -- what it would ordinarily be the case in other jurisdictions. It maybe that when the constitutional prevision was enacted, the idea was to give a great scope of authority to the jury, but I believe that in view of the two recent cases, the Giles case and the Brady case, the Court of Appeals has indicated that it feels there was a very limited scope to this provision.
Hugo L. Black: Well what you in effect saying is that they have changed your Constitution, isn't it?
Thomas W. Jamison, III: They have construed the Constitution, that all.
Hugo L. Black: It seemed to mean contrary to what it seems to mean on its face?
Thomas W. Jamison, III: I don't believe that is correct. I think the jury has the right to interpret the law and if it makes a mistake no one can again say it.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: I think that is the law, now it's true --
Hugo L. Black: Well another thing to find out is that if we ought to go on the basis of your argument that the Constitution said, that it means what it says, that means now, has a less restricted meaning by reason of the recent opinion of the Court?
Thomas W. Jamison, III: Yes I believe that is my position. I believe that the Court of Appeals has indicated in the Giles case that the constitutional provision is not as broad as it might be thought to be upon reading it. I think that the jury has a duty to construe the law the same as a judge would construe a law, it was best of its ability and not whimsically.
Speaker: [Inaudible]
Thomas W. Jamison, III: There has been an effort Mr. Justice Harlan, I believe that the current session of the legislature, such a measure was introduced and it was not enacted, I don't know whether its been defeated or whether it's still pending, but I think there was one enacted, I mean introduced.
Speaker: [Inaudible]
Thomas W. Jamison, III: I honestly don't know whether there have been others or not.
Arthur J. Goldberg: [Inaudible]
Hugo L. Black: Well stated bluntly, as I understand it, you are saying the recent rule that the jury is not a judge of the law in fact in Maryland, although the Constitution says it is?
Thomas W. Jamison, III: No Mr. Justice Black, I don't say that. I'm merely saying that there is not the distinction between the situation in Maryland and situation in other states which would appear on the face of the Maryland Constitution. The jury is the judge of the law, but they have a duty to judge the law conscientiously in good faith, sincerely and legitimately and not whimsically, and if they do --
Hugo L. Black: What's the remedy if they do not?
Thomas W. Jamison, III: We have no remedy. If they act according to whim and caprice and acquit the defendant, the defendant is acquitted, and there is no remedy. They have the power --
Hugo L. Black: Same as the general verdict?
Thomas W. Jamison, III: That is correct. So they have the power to do this and that cannot be denied, but any jury has the power to do this.
Speaker: But in a case of jury where it is operating under [Inaudible] constitutional provision, there is a presumption [Inaudible]
Thomas W. Jamison, III: I don't think that there is such a presumption under the Maryland law.
William J. Brennan, Jr.: No, but isn't the [Inaudible] I gather they don't have to be the judge of the law for judgment. It may be that they were [Inaudible]
Thomas W. Jamison, III: They do not, that is correct.
Byron R. White: You are saying that [Inaudible]
Thomas W. Jamison, III: That is our position exactly.
Byron R. White: [Inaudible]
Thomas W. Jamison, III: That is correct.
Hugo L. Black: You are saying that the Court of Appeals can tell the jury what the law is, but they can't decide what the law is, for themselves.
Thomas W. Jamison, III: I'm saying that they have --
Hugo L. Black: Maybe that's right, but I'm just -- if we have to decide this, I would want very, very, very clear reason myself for saying if the Constitution of Maryland says that the jury shall be the judge of the law and in fact that can be escaped by saying, the judge can be the judge of the law, in fact he can get it covered and that's the law they have to follow, not their own.
Thomas W. Jamison, III: No.
Hugo L. Black: That you need to follow. You were saying if you are drawing a distinction between that duty and what can do under the constitutional provision. Do you have that same thing with reference to liable in Maryland?
Thomas W. Jamison, III: To liable?
Hugo L. Black: Yeah, same provision.
Thomas W. Jamison, III: I honestly don't know Mr. Justice Black. I'm not familiar with laws of Maryland pertaining to liable.
Hugo L. Black: Many states have that and why they've had there I don't understand it, but it remained the law. It's always been held, they didn't have to follow the judge at all, when they have the duty do it. They can decide as they saw fit. I think [Inaudible], I'm not sure.
Thomas W. Jamison, III: I can't help you on that point.
Earl Warren: Mr. Jamison is it customary in Maryland in cases of this kind to instruct -- for the judge when he instructs the jury to tell them that his instructions are only advisory and they may decide the law in anyway that they desire.
Thomas W. Jamison, III: Yes, Mr. Chief Justice, it not only is customary, but I think it's mandatory.
Earl Warren: Well how do you reconcile that with what you just argued to us?
Thomas W. Jamison, III: Well I'm afraid I'm not getting my point really across as well I would like. It's a very thin distinction, I admit, but the jury does have the right under the constitution to interpret the law, to find the law if you like. All I'm saying is they've got to do it honestly, conscientiously, intelligently to the -- according to their best efforts and they cannot do it according to whim and if they do it according to the whim, then they are violating their duty to the state, to the people. Now if they do that, if they violate their duty there is no way that anybody can do anything about it.
Speaker: [Inaudible]accept it the way it should –-
Earl Warren: Aren't you confusing power and duty?
Thomas W. Jamison, III: I don't believe I am. I think I am merely relying upon what the Court of Appeals has said in the Giles case. And although they said it there in reference to the duty of the jury that it owes to the defendant. I think the same duty is owed to the state.
Speaker: [Inaudible]
Thomas W. Jamison, III: That is exactly our position. That no jury acting in good faith could possibly under the facts of this peculiar case, could possibly have rendered any verdict except guilty of first degree murder or not guilty of anything at all. But since there was a judicial confession in Court by the defendant, the jury really could not bring in a verdict of not guilty. However, the Court -- the trial judge was entitled at the trial to instruct the jury that they could bring in a verdict of guilty of first degree murder, guilty of first degree murder without capital punishment or not guilty. On the facts of the record as it stands now however, in view of all the facts and the way in which the trial was conducted, it is our position that the defendant was not denied due process of law by being given a new trial on the issue of punishment only. Since this is the sole point to which his claim of prejudice relates.
Speaker: Well I think you said yesterday that this confession [Inaudible]
Thomas W. Jamison, III: It would have been, that is correct.
Speaker: And that is not getting [Inaudible] would have done had the government said these people what the court had said they should have done and [Inaudible]
Thomas W. Jamison, III: There is no doubt about the fact that he is not -- now he had not had this confession or this statement of Boblit before a jury before he was tried.
Speaker: And he would have it if the state had not done what it did [Inaudible] if it had not been done, he would have had [Inaudible] at his trail [Inaudible]
Thomas W. Jamison, III: This is correct. Our position on that is this, that there was no prejudice, because there is nothing in the statement which could have reduced the offense below first degree murder.
Speaker: [Inaudible] jury found murder it seems to me the typical case where the jury is going to exercise their power under the law [Inaudible]
Thomas W. Jamison, III: But there is nothing in the statement which could possibly lead the jury to believe he was as an innocent bystander. The statement says that it was Brady's idea to kill him. It was Brady's idea to strangle him. Now --
Potter Stewart: And wanted to shoot him and Brady wanted to strangle him.
Thomas W. Jamison, III: That's exactly, yes. So the jury couldn't possibly get any sympathy for the man out of this statement.
Speaker: [Inaudible]
Hugo L. Black: [Inaudible] not to say it is harmless error?
Thomas W. Jamison, III: I think it was harmless error from the standpoint of guilt or innocence, but not from the standpoint of punishment. It might have persuaded the jury to recommend without capital punishment, and that is exactly the relief that he has been granted by the Court of Appeals.
Hugo L. Black: The vagaries of a jury's reasoning are beyond human understanding when you begin to try to hold that something would have been -- would have done him no good [Inaudible], but it is difficult.
Thomas W. Jamison, III: Yes it is difficult.
Potter Stewart: Does the jury rule on the admissibility of evidence?
Thomas W. Jamison, III: No Mr. Justice Stewart, if the jury in Maryland does not rule on the constitutionality of a statute, it does not rule on the admissibility of evidence and in the first instance it does not rule on the voluntariness of a confession, although after the judge plans a confession to be voluntary, then the jury in turn is on the point.
Potter Stewart: [Inaudible]
Thomas W. Jamison, III: Yes.
Potter Stewart: Is there ever any such thing as a directed verdict or a judgment notwithstanding the verdict in Maryland practice?
Thomas W. Jamison, III: Yes, there certainly is.
Potter Stewart: In civil litigation?
Thomas W. Jamison, III: Yes, that's correct, but the defendant in a criminal case has a right to move for a judgment of acquittal at the conclusion of the state's case.
Potter Stewart: Yeah, in that case the judge takes it away from the jury if he grants the motion.
Thomas W. Jamison, III: That's correct.
William J. Brennan, Jr.: [Inaudible]
Thomas W. Jamison, III: Well, I never heard it done personally, but I have heard that there have been times when a judge indicated dissatisfaction with the verdict, but this has no real legal significance.
E. Clinton Bamberger, Jr.: In one part of the state's argument the state assumes that the evidence --
Earl Warren: Mr. Bamberger before you get your main argument I'd like to ask you this question. In the event we were to affirm this judgment. In what respect would you be in a different position? If you go back on the question of punishment, then you were at the beginning of the trial and the reason I ask you that question is because of what occurred here on page 26 of the record and I think you were testifying at the time.
E. Clinton Bamberger, Jr.: No sir I was not a Trial Counsel.
Earl Warren: Oh, you were not, so counsel --
E. Clinton Bamberger, Jr.: Yeah.
Earl Warren: And it starts this way. Now do you remember participating in the conference prior to Brady's trial in Judge Michelson's office?
E. Clinton Bamberger, Jr.: Yes sir.
Earl Warren: Who was present then sir. It was Judge Michelson, Mr. Stowes, Mr. Turk, Mr. DeBoe and myself, I think that was all. I don't think the assistant state's attorney was there all day. What was discussed at that conference? Answer: quite a number of things, what we wanted to go to trial, what day we wanted to go to trial, and how we elected trial. And I recall I stated that in view of the fact that they took a jury trial, I wanted my mine first and that the case would be limited to penalty for murder in the first-degree. Well, why would it be limited to that penalty sir? Answer; because there was absolutely no justification or reasons, or rhythm, or rhyme for killing a man and both of them were at least engaged in robbery or larceny which is a felony and understanding of law if both of them involved in the felony. And there was an objection to him explaining the law and it was overruled and the witness, the counsel went on and said and both of them were in fact committing a felony, they were charged each with a greater offense and one of them committing murder which everyone of them -- it was -- would be, would automatically charge the other one with murder. And then I understand that Brady after that testified that he did participate in the robbery and the murder. Now, how or in what respect will you injured if you in fact to have his punishment only determined in the light of that approach that was made at his original trial?
E. Clinton Bamberger, Jr.: Mr. Chief Justice, I do not think we can consider this case as if the statement by Boblit, the withheld statement is the end of the evidence that we could discover or that the withheld statement is in itself the truth of what occurred. The point is that this was a statement which was the fifth of five which was a statement made after four denials of having anything to do with the murder. Now the man came so far in that statement, he still implicated Brady. At this point all interrogation of him stops. He was never again questioned by the police. He was never questioned by counsel for this defendant, and the point is where would this have led to, I don't know, I don't know. I mean the --
Earl Warren: Well, the counsel apparently knew the facts at least as he got them from his client Brady --
E. Clinton Bamberger, Jr.: Yes.
Earl Warren: And he said that the only issue was the issue of punishment because his client had clearly committed first-degree murder under any reading of the facts.
E. Clinton Bamberger, Jr.: But I can't reach into his mind, but I think that part of what he is saying there and this is my understanding of it is, that he had these arguments before the jury, he had the issue of both guilt and punishment, but on the question -- on the issue of guilt he had no evidence, no evidence outside of the denial by this man Brady himself. And so he chose rather than to put both these issues to the jury, he made a tactic, he made a choice of strategy and he decided instead of putting both these issues to the jury and maybe angering them, because I don't have very much to say about this guilt thing, I am going spread the cards on the table and I am just going to go hard on this issue of mercy and on the question of the punishment. But that's a choice that he made after he had been overreached by the state and as much as that is speculation, so I would have to speculate to say to you how the trial would have deferred, if before the trial began he had that fifth statement where the man -- you see at this point this is a statement made when the man knows that the other man is in custody and when he is told by the police that there are some discrepancies in what you said before and he comes -- he changes the story. Now he doesn't change it so far as to exonerate this man, but where might further interrogation of him by the police led, where might it have led further interrogation and investigation and a testimony of the trial by counsel for Brady, this is speculation, I don't know.
Potter Stewart: The statement we are talking about appears at page nine of the record, does it, that's the one, statement number five?
E. Clinton Bamberger, Jr.: Yes. Well that's part of it Mr. Justice Stewart, the -- that is just part of it quoted by the Trial Court in the post-conviction proceeding, but at page 39 of the record, pages 39 to 41, the entire statement is reproduced.
Potter Stewart: I see. This is the one, this is statement number five, I think.
E. Clinton Bamberger, Jr.: Yes.
Potter Stewart: Page 39.
E. Clinton Bamberger, Jr.: Dated July 9, 1958.
Hugo L. Black: What situation would you be in, if you would go back to Maryland if the Supreme Court were to hold that this confession could not be on news because of the [Inaudible].
E. Clinton Bamberger, Jr.: What position, well I think they have already put that question aside. In this case they have decided that it would admissible.
Hugo L. Black: Sometimes those things we think have settled are not [Inaudible]
E. Clinton Bamberger, Jr.: Well, [Attempt to Laughter] it would at least I think be settled at the Trial Court level.
Hugo L. Black: You wouldn't -- you might be coming in the position of having to say that some constitutional [Inaudible]
E. Clinton Bamberger, Jr.: Well there are other ways we could get the testimony in I think and the fruit of it, what is my belief then --
Hugo L. Black: You could offer the man --
E. Clinton Bamberger, Jr.: We could offer the man himself and maybe the use of that statement might lead to some other evidence which would be admissible and helpful and I don't know, but this is really the crux of our problem in this Court that there was an unconstitutional suppression or a withholding of evidence prior to a trial, and now we are only going to have half of that and we are going to have a different trial than anybody else would have and we are not going to have the trial of the Court of Appeals said we should have had. They admitted that the first trial was unfair and we should have had another trial and then they -- I assure you that the Court of Appeals of Maryland as certain as I can be or any lawyer can be of what a court decides, never meant to decide in the Brady case that it was tacking on any additional limitation to the Maryland Constitutional Provision. The best proof that I can say for that is that it was not discussed in briefs. It was not discussed at oral arguments, and in the Giles case where they was a vigorous attack on this Maryland Constitutional Provision, it was held has violating the due process clause and as violating the equal protection clause. The court went at great pains to cite the history of this constitutional provision and they cite the limitations which have been engrossed on it through the years. And there is no mention of the Brady case, nor is there any mention of any additional limitation that the Brady case put upon this constitutional provision. And the Giles case was decided in just last year 1962 and I -- there was no intention in the Brady case to change the law of Maryland that the jury has the right to judge the law in a criminal case.
Hugo L. Black: In what legal category according to your idea that the Supreme Court put its refusal to let this case be retried so that evidence could be offered on the merit.
E. Clinton Bamberger, Jr.: The only category it seems to me Your Honor is that they said this comes by post-conviction and under the post-conviction statute we have a broad area of the remedy which we may apply. I say this because in the opinion, Chief Judge Burns refers to that section of the post-conviction act, but he says also that he compares it with the rule of the court which in an ordinary criminal appeal gives it the same kind of a power to tailor the remedy. Now I think the only category that I can put John Brady in is that he is placed in a category of a man whose constitutional rights have been denied by the suppression or withholding of evidence. And who either wasn't smart enough to find it out until he had, the time for a direct appeal had expired or the state so cleverly hid it that he couldn't find it out until the time for direct appeal had expired and so he is forced to come up by the post-conviction remedy.
Hugo L. Black: Why have -- they did that on the ground of harmless error? As I see it, what they have said is that, he is not entitled to this rather new trial, if you are correct in saying he is denied his constitutional right, but it would have done no good in that issue because we stated as a matter of law that on the facts here stated, he was guilty of murder in the first degree anyhow?
E. Clinton Bamberger, Jr.: Yes sir, but then that's -- the basic error there is that I don't think that the Court of Appeals of Maryland meant to say that the jury in Maryland is no longer going to have the power to judge the law in a criminal case and in effect what they've done is direct the verdict of guilt of first-degree murder in this particular case.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Yes sir, they have a duty to follow their oath as jurors, but part of the --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: They have a duty not to depart from the law, but what is the law, they have the right to define the law.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: More than the power they have the right.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: I think they have a duty to follow that clear rule of law, but they also have the duty to follow the -- to exercise the right that they have to judge the law and there maybe -- I can, I could --
Byron R. White: You would say that [Inaudible]
E. Clinton Bamberger, Jr.: I think if a jury --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Yes, Mr. Justice White, I think if a jury came out of the jury room and they said, well we really didn’t think, we don’t think that the law ought to be this, but the judge told us it was and all 12 of us agreed that we wouldn’t want the law to be that, and we don’t really think it is, but we were in a civil case last week and the judge told us we were bound by the law. I think they would then have violated their duty to judge the law.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: He has a constitutional right to have a jury exercise its right to judge the law. I would put it that way. And every other defendant will be tried on both guilt and punishment before that kind of a jury, but this man won’t have that kind of a fair trial. The Court of Appeals said he didn’t have it on the issue of guilt and they said he won’t have it, and this is how he set aside.
Hugo L. Black: I want to ask you a question, based on the assumption that the case was sent back for a closed trial on both issues and this precise confession was offered, which is held admissible, that the judge charged the jury, I charge you as a matter of law, could he charge you? I charge you as a matter of law that this confession shows that this defendant Brady is guilty of murder in the first degree and it is your duty so define, will he do that?
E. Clinton Bamberger, Jr.: He may not do that?
Hugo L. Black: Why?
E. Clinton Bamberger, Jr.: Because his instructions may only be advisory. He must instruct him that his instructions are advisory, he may tell them what the statute says and counsel may argue contrary to his instructions.
Hugo L. Black: Well the effect of what’s been done here is, if the Supreme Court is holding just exactly what you say the trial judge couldn’t do.
E. Clinton Bamberger, Jr.: Yes sir.
Hugo L. Black: Keep informing the jury the evidence on the basis that as a matter of law he is guilty of first degree as shown by that evidence.
E. Clinton Bamberger, Jr.: This is what -- the Court of Appeals has in fact directed a verdict.
Byron R. White: [Inaudible] jury has the power to absolutely disregard that he could give that kind of instruction [Inaudible] say what the law is and the jury may or may not follow nevertheless they have the duty to [Inaudible]
E. Clinton Bamberger, Jr.: Every jury may or may not follow instructions.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: That the jury may or may not follow his instructions and that he can give them such an instruction?
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Yes, but he must say that it is advisory.
Hugo L. Black: Well In that case, in that case the defendant would have a chance to get the judgment of the jury on whether they would hold it murder in the first degree, would they not?
E. Clinton Bamberger, Jr.: A jury may say --
Hugo L. Black: He wouldn’t have to hold it, would he?
E. Clinton Bamberger, Jr.: No sir, they would --
Hugo L. Black: But here the Court has held it, taking the place of the jury in making that decision.
E. Clinton Bamberger, Jr.: That is exactly the point Mr. Justice Clark.
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: Tried by the Court.
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: Found guilty in the same sentence.
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: The sentence is death sir.
William J. Brennan, Jr.: Death.
E. Clinton Bamberger, Jr.: Both.
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: Both of the warrant of execution was stayed by the Court, because of the appellate procedures in the Brady case and the governor has just not -- has withheld the warrant in the Bobbitt case awaiting the outcome of this.
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: Not to my knowledge. I think I wouldn’t have --
Hugo L. Black: Tried after or before.
E. Clinton Bamberger, Jr.: He was tried after. This is when the -- his fifth statement was offered in evidence. At his trial, his counsel objected, because he hadn’t signed it. The trial court erroneously excluded it. It was discovered by counsel for Brady later when a clemency petition was being prepared and this -- the reference to the statement in the record arouse some curiosity, that’s the first time that Brady or his counsel knew of the existence of it and this was to go back to the beginning of this argument. Mr. Chief Justice, this conference in the Trial Court’s Chambers was -- at this point, Brady’s counsel made it perfectly clear to the state that the one defense that was being asserted that Brady wasn’t the man who actually did the killing. Now, he could have argued with on that point with that evidence. He could have argued to a jury that you ought to construe the felony murder statute that the man who actually pulls the trigger in the commission of the felony is the man who will get the death sentence, but the other man won’t. And -- but he apparently made a choice that he didn’t have any evidence to support a strong argument on this, because he had only the testimony of Brady, and he might have made a far different choice, if he knew of the statement and he might have had for a stronger evidence and the statement alone, if he knew of it.
Earl Warren: Do you recall Mr. Bamberger how this case was argued? Did the counsel for Brady concede on the argument after Brady’s testimony that he had participated in the robbery? Did he concede on the argument that Brady was guilty of first-degree murder, but that he should not receive the maximum penalty?
E. Clinton Bamberger, Jr.: Mr. Chief Justice, the argument was not transcribed. The only reference to that is at the beginning of the Court’s instructions, where the Court says that -- and the Court feels that even though there has been a confession by counsel for the defendant that this traverser is guilty of murder on the first-degree without capital punishment. I take it that at this point, having no evidence to support any argument, any strong argument that they ought to find the man guilty of something less than first-degree murder that counsel had in effect said to the jury, “I want a verdict of murder in the first-degree without capital punishment and we lay ourselves in your hands.” I don’t know what he said. It’s not transcribed, but.
Speaker: [Inaudible]
E. Clinton Bamberger, Jr.: No sir, I don’t think so. I would --
Hugo L. Black: I would like to pursue my question with one more that I ask you. Let’s assume that the Court has -- you said the function of the jury in this man’s case in the State of Maryland that it has decided as a fact what these -- under Maryland law would be left to the jury to decide? In what way do you say that would violate the federal constitution?
E. Clinton Bamberger, Jr.: Well, I’d say it would violate the equal -- certainly the equal protection clause, because it sets this man aside in a different category and gives him a trial before a jury with his guilt already determined and just on the question of punishment. And the only reason I can see to put him in that classification is, because he didn’t discover the overreaching by the state until after the time for a direct appeal had expired.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Tried by jury which may or may not have done its duty, but by a prosecutor who didn’t do his duty and if the prosecutor had done his duty and the jury had done its duty, the result might have been different.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: If the prosecutor had come up with this evidence for Brady prior to the trial, where might it have lead? Now in all the cases in which this Court has considered denials of due process I have not found any case where the Court segregated the conviction and the guilt or any part of the case, but have always said it vesicates the conviction. And one very important consideration by this Court in doing that is, what are you encouraging law enforcement officers to do and I think that’s important in this case. If this results stand then what’s to prohibit the prosecutor with perhaps not the most honorable motives to take the same kind of chance with evidence in a first-degree murder case knowing that --
Speaker: [Inaudible]
E. Clinton Bamberger, Jr.: Well I think it was settled by the Thomas case which preceded this and so did the Court of Appeal.
Speaker: [Inaudible]
E. Clinton Bamberger, Jr.: Well, I am not -- I don’t say that I had to prove that there was any guile by this prosecutor in this case and the Court of Appeals agreed with that.
Speaker: [Inaudible]
E. Clinton Bamberger, Jr.: No, I am suggesting that the remedy for the denial of a constitutional right ought to be so complete that no one can take any advantage of it in the future.
Hugo L. Black: What is the denial of constitutional rights?
E. Clinton Bamberger, Jr.: In this case?
Hugo L. Black: When you say that, yes?
E. Clinton Bamberger, Jr.: It was the --
Hugo L. Black: What do you point to as a denial of constitutional rights?
E. Clinton Bamberger, Jr.: The failure of the state to give to Boblit’s counsel the statement made by his companion prior to the trial, more than that giving him four of them and not the fifth one, misleading him, indicating to him that, oh, sure I’ll give you Boblit’s statements and here they are, but not given him the one that was important.
Hugo L. Black: Are you relying on any of our prior cases to say that that’s unconstitutional?
E. Clinton Bamberger, Jr.: I think I rely on many of your prior cases as did the Court of Appeals. The particular case in point is a decision of the Third Circuit but the -- and I can’t point to a decision of this Court.
Hugo L. Black: Did we not have a case several years ago on that point. I have a vague recollection of it, [Inaudible]
E. Clinton Bamberger, Jr.: Those cases are not briefed in this brief and I don’t remember that particular case, but in the -- this point was argued of course before the Court of Appeals of Maryland. The other -- on part of that on constitutional or the depravation of the constitutional right was that, when that was done, this -- the state knew that the issue that Brady was going to present to the jury was whether he did or Boblit did it. They knew that that was the prime issue. All of these facts together amounted to a depravation of due process by failure to give him that scenario.
Hugo L. Black: I recall, we had a case from Texas in which a Mexican was abused and murdered.
E. Clinton Bamberger, Jr.: Al Corta --
Hugo L. Black: That’s right. Do you think that apply to this? Are you arguing on that basis?
E. Clinton Bamberger, Jr.: Well I argued on that basis in the Court of Appeals and --
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yeah.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yeah.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yes Mr. Justice Goldberg. I don’t think that my case stands or falls on the peculiar provision of the Maryland Constitution, but I think my case is an easier one to argue, because of the peculiar Maryland provision.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: No sir, it would not be different, it would perhaps be less forceful.
Speaker: Your case is a lot stronger with that.
E. Clinton Bamberger, Jr.: My case is a lot stronger with that. I don’t give it away, I say that Mr. Justice Goldberg, I would make the same argument but I am more comfortable making it without Maryland Constitutional Provision.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yes sir, yes sir.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: The Court has not changed the law in either the Giles case or in the Brady case and the Court by its own rule, which I have included at page 17 of the Appendix of this brief says that the instructions are advisory and that the Court is required to give instructions. Now the Court now by the rules of the Court of Appeals of Maryland, the Trial Court must give instructions, which if they are requested and if they state the applicable law.
Hugo L. Black: How do you answer his argument that even though the constitution says that the jury has that right, they have the right to decide it, but it’s their duty not to take advantage of that right which the constitution said they right the exert, how do you answer that?
E. Clinton Bamberger, Jr.: Well I would argue from the other side of this trial table, that what’s the right this defendant has to be tried before what kind of a jury. Does he have a right to be -- has anyone ever said he has a right to be tried before a jury which will do its duty and maybe interpret the law as the judge thinks the law ought to be interpreted, but he’s got a right also to be judged before a jury which has the right to tell the judge to take his interpretation of the law and throw it out the window and that the jury itself will say what the law is and as much as we as lawyers --
Hugo L. Black: But as I understand it, his argument is, that it’s the duty of the jury, not to exercise this right, which the constitution said they could?
E. Clinton Bamberger, Jr.: Well I say it’s the duty of the jury to exercise the constitutional prerogative that it has. It has just as much that duty as it has a duty to follow its oath in any other regard. The Court instructs them. These instructions which I give to you on the law are advisory. You decide what the law is. They --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: The right to disregard it and the duty to disregard it if their conscience convinces them that the law is an ass and ought to the otherwise.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Well I can’t take it -- if you take a clear rule of law --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: And they’ve got the right to do it and even if the rule of law is perfectly clear, but they think they ought not to do -- convict this man of it, they’ve got a right not to convict him, this is the history of the purpose. It was to protect --
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: If they may disregard?
William J. Brennan, Jr.: They may disregard a clear rule of law, because they think that’s [Inaudible]
E. Clinton Bamberger, Jr.: They have a right not --
Byron R. White: [Inaudible]
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Well, I think I’ve been trying to say that and that I say as they have a duty to follow the law so they have a duty to follow the constitution and so exercise their prerogative.
Arthur J. Goldberg: [Inaudible]
William O. Douglas: And I think you would begin to have made bigger progress if you had followed Mr. Hopewell and talk in terms of immunity and privileges.
E. Clinton Bamberger, Jr.: I think I might --
Hugo L. Black: Now what is this Supreme Law of Maryland?
E. Clinton Bamberger, Jr.: The constitution I hope.
Hugo L. Black: Well if that’s the Supreme Law of Maryland, why did you say they -- why do you not answer the question when it’s asked to you, if they have a right to disregard the law that they are not disregarding the law?
E. Clinton Bamberger, Jr.: Oh yes.
Hugo L. Black: In doing that, which the Supreme Law of Maryland charges him with the responsibility to do it. It is besides the law in fact for the case and is your constitution not the Supreme Law of your state?
E. Clinton Bamberger, Jr.: And I say they have a duty to follow the constitution and --
Hugo L. Black: That’s the first duty, isn’t it?
E. Clinton Bamberger, Jr.: That’s the first duty and Mr. Justice Bernnan --
Hugo L. Black: [Inaudible] and say we are not going to do it. We are not going to do it, because some judge told us he didn’t want us to follow the constitution, didn’t want us to exercise the right of constitution for that, who is right, the judge or the jury?
E. Clinton Bamberger, Jr.: The jury. Alright and as Mr. Justice Bernnan says then they are -- then they got a duty to follow nothing. Well I suppose that they’ve got a duty to follow the constitution and if that leads them to disregard some duty that they might have to judge properly then I can’t --
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: No sir.
William J. Brennan, Jr.: [Inaudible]
E. Clinton Bamberger, Jr.: Well they may --
William J. Brennan, Jr.: [Inaudible]
Earl Warren: Mr. Bamberger, you happen to recall what oath the jury takes when it’s sworn to try a case.
E. Clinton Bamberger, Jr.: I have -- I can’t quote it to you Mr. Chief Justice, but I remember nothing in the oath given to criminal juries, which is different than that given to civil juries and nothing there about following or judging the laws as such, I think it’s well and truly tried. The issue is --
Earl Warren: [Inaudible]
E. Clinton Bamberger, Jr.: Well brought before you in the case of plaintiff versus defendant or state versus defendant. I think its well and truly tried the issue.
Earl Warren: Yes, very well.